DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 16 June 2022, of application filed, with the above serial number, on 19 February 2021 in which claims 1, 3-6, 13-20 have been amended. Claims 1-20 are pending in the application. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-16, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gray et al (hereinafter ‘Gray”, 2014/0122674).
As per Claim 1, Gray discloses a provider system configured for automated configuration of devices installed at a remote site, the system comprising: 
a communications bus configured to receive network communication from a remote network site over a communications network (at least Fig. 3); 
a storage device comprising a provider database that stores configuration information for a plurality of network devices including a network controller and a network access point (at least Fig. 3; par. 45 “cloud-based service 110 also stores and downloads white lists that identify MAC addresses of valid network devices and maintains information exchanged during provisioning in order to provide inventory management for customers, manufacturers and vendors”; par. 51, controller and AP, “addition of newly-ordered network device 120 to the customer inventory is designed to associate that device with provisioning rules associated with a device group”);
one or more processors configured to execute computer executable instructions stored on the storage device (at least Fig. 3; par. 38, 49); 
a device monitoring module that utilizes the one or more processors to receive a unique identifier of a controller connected at a remote network site over the communications network (at least paragraph 51-54; controller 120 sends device information such as MAC to cloud service 110); 
a network package module that utilizes the one or more processors to associate the received unique identifier with an ordered network package (at least paragraph 21, 51-56; a newly-ordered network device is automatically added to the customer's inventory in a cloud-based service, …, and is associated with proper provisioning rules for that customer; “[u]pon receipt of this information and successful validation as the certificate may include the MAC and/or serial number of network device 120, where applicable, cloud-based service 110 provides provisioning information to network device 120”); 
a scheduling module that utilizes the one or more processors to automatically generate a configuration script for the controller based on configuration information extracted from the provider database (at least paragraph 50-58; “"Zero-Touch" Provisioning Schemes”; “configuration device 130 is adapted to provide image and configuration setting information to network device 120 based on storage location information provided from network device 120. Hence, network device 120 is appropriately configured according to the configuration settings prescribed by the customer”; “configuration device 130 may perform a validation check on the network device (e.g., determine that the MAC address of network device 120 is present on a white list supplied by the cloud-based service). Upon validation, configuration device 130 provides the configuration setting information to network device 120 as described above”); and 
a plurality of platform interface modules that utilize the one or more processors to receive the configuration script for the controller, to select an appropriate platform interface module that is configured to interface with a platform of the controller, to use the appropriate platform interface module to generate platform-specific configuration commands based on the configuration script (at least paragraph 45-46, 56-57, 59, 65; receiving device information from one or more different manufacturers, placed as entries into a folder; upon receiving device information from network devices to initiate provisioning that matches preloaded manufacturer information, returning data from that folder; network device 120 is loaded with the firmware image received from configuration device 130 and configured with the configuration rules and various policies prescribed by the customer for that particular network device; network device 120 is configured with the configuration rules and various policies prescribed by the customer for that particular network device), and to transmit the generated configuration commands that automatically configure the controller based on the ordered network package (at least paragraph 50-57, 38; “"Zero-Touch" Provisioning Schemes”; “configuration device 130 is adapted to provide image and configuration setting information to network device 120 based on storage location information provided from network device 120. Hence, network device 120 is appropriately configured according to the configuration settings prescribed by the customer”; “network device 120 is loaded with the firmware image received from configuration device 130 and configured with the configuration rules and various policies prescribed by the customer for that particular network device. The network device 120 now is activated and operating on the WLAN and operating in a second operating state”) each platform interface module configured to interface with equipment from a different manufacturer of network equipment than the other platform interface modules (at least paragraph 45-46, 56-59; receiving device information from one or more different manufacturers, placed as entries into a folder; upon receiving device information from network devices to initiate provisioning that matches preloaded manufacturer information, returning data from that folder).
As per Claim 2. The system of claim 1 wherein the provider database includes an inventory table that includes individual records for network equipment in an inventory of the provider (at least paragraph 21, 51; a newly-ordered network device is automatically added to the customer's inventory in a cloud-based service, …, and is associated with proper provisioning rules for that customer. Such association may be accomplished by placing device information for that particular network device into a folder associated with a desired set of rules to be followed).
As per Claim 3. The system of claim 2 wherein each individual record of the inventory table includes a unique device identifier and a device type identifier indicating the type of equipment of the device corresponding to the unique device identifier (at least paragraph 44, 51; cloud-based service 110 comprises one or more servers that collectively operate to automate network device provisioning and inventory management though a folder-based provisioning system that may be organized into folders by organization, groups within the organization, product families or types, or the like. Each folder is associated with specific provisioning rules).
As per Claim 4. The system of claim 3 wherein the provider database includes a configuration table that includes an individual record for each device type identifier in the inventory table that is unique (at least paragraph 21, 44, 51-54; device information may include (1) a Media Access Control (MAC) address for network device 120; (2) a serial number for network device 120; and/or (3) a device type or destination for network device 120;  addition of newly-ordered network device 120 to the customer inventory is designed to associate that device with provisioning rules associated with a device group (e.g., IAP, certain family or model of controller or switch, etc.) into which network device 120 is assigned;  cloud-based service 110 comprises one or more servers that collectively operate to automate network device provisioning and inventory management though a folder-based provisioning system that may be organized into folders by organization, groups within the organization, product families or types, or the like. Each folder is associated with specific provisioning rules).
As per Claim 5. The system of claim 4 wherein each individual record of the configuration table includes a device type identifier that is unique from the other individual records and configuration data for configuring a device of the device type indicated by the associated device type identifier (at least paragraph 21, 44, 51; addition of newly-ordered network device 120 to the customer inventory is designed to associate that device with provisioning rules associated with a device group (e.g., IAP, certain family or model of controller or switch, etc.) into which network device 120 is assigned;  cloud-based service 110 comprises one or more servers that collectively operate to automate network device provisioning and inventory management though a folder-based provisioning system that may be organized into folders by organization, groups within the organization, product families or types, or the like. Each folder is associated with specific provisioning rules).
As per Claim 6. The system of claim 5 wherein the scheduling module is configured to generate the configuration script for the controller based at least in part on records of the configuration table associated with the device type identifier of the controller (at least paragraph 21, 44, 51; addition of newly-ordered network device 120 to the customer inventory is designed to associate that device with provisioning rules associated with a device group (e.g., IAP, certain family or model of controller or switch, etc.) into which network device 120 is assigned;  cloud-based service 110 comprises one or more servers that collectively operate to automate network device provisioning and inventory management though a folder-based provisioning system that may be organized into folders by organization, groups within the organization, product families or types, or the like. Each folder is associated with specific provisioning rules).
As per Claim 7. The system of claim 1 wherein the device monitoring module further utilizes the one or more processors to detect one or more network access points connected to the controller (at least paragraph 57, 72; network device 120 being a controller or switch may be provisioned in accordance with the first embodiment for zero-provisioning while other types of access points relying on controller connectivity may be provisioned in accordance with the second embodiment for zero-provisioning; network device 120 may forward image and configuration information to other downstream network devices if network device 120 is designated as the virtual control device for a cluster of subordinate network devices).
As per Claim 8. The system of claim 7 wherein the scheduling module further utilizes the one or more processors to schedule access point configuration scripts for the one or more detected network access points (at least paragraph 57, 72; network device 120 being a controller or switch may be provisioned in accordance with the first embodiment for zero-provisioning while other types of access points relying on controller connectivity may be provisioned in accordance with the second embodiment for zero-provisioning; network device 120 may forward image and configuration information to other downstream network devices if network device 120 is designated as the virtual control device for a cluster of subordinate network devices).
As per Claim 9. The system of claim 8 wherein the plurality of platform interface modules further utilizes the one or more processors to receive the access point configuration scripts, to select an appropriate platform interface module that is configured to interface with a platform of a detected access point, and to transmit configuration commands that automatically configure the detected access point based on the ordered network package (at least paragraph 51, 57, 72; customer inventory accessible by a cloud-based service 110 (operation 300). The addition of newly-ordered network device 120 to the customer inventory is designed to associate that device with provisioning rules associated with a device group (e.g., IAP, certain family or model of controller or switch, etc.) ; network device 120 being a controller or switch may be provisioned in accordance with the first embodiment for zero-provisioning while other types of access points relying on controller connectivity may be provisioned in accordance with the second embodiment for zero-provisioning; network device 120 may forward image and configuration information to other downstream network devices if network device 120 is designated as the virtual control device for a cluster of subordinate network devices).
As per Claim 10. The system of claim 9 wherein the appropriate platform interface module for the detected access point is different from the appropriate platform interface module for the controller (at least paragraph 72; network device 120 being a controller or switch may be provisioned in accordance with the first embodiment for zero-provisioning while other types of access points relying on controller connectivity may be provisioned in accordance with the second embodiment for zero-provisioning).
As per Claim 11. The system of claim 7 wherein the device monitoring module further utilizes the one or more processors to change a status of the controller and the one or more detected access points in the provider database based on results of the transmitted configuration commands (at least paragraph 59; cloud-based service 110 is capable of organizing the information in accordance with various parameters such as firmware type, operating mode, original equipment manufacturer (OEM), device type or family, location (e.g., from Source IP address), cluster distribution, date of deployment, status (active, inactive)).
As per Claim 13, Gray discloses a method for automatically provisioning devices installed at a remote site to provide a wireless network, the method comprising:
receiving, over a communications network, a communication from a controller connected at a remote network site, the communication including a unique device identifier of the controller (at least paragraph 51-54; controller 120 sends device information such as MAC to cloud service 110); 
selecting a platform-specific interface module from a plurality of platform interface modules that is configured to interface with a platform of the controller (at least paragraph 45-46, 56-57, 59, 65; receiving device information from one or more different manufacturers, placed as entries into a folder; upon receiving device information from network devices to initiate provisioning that matches preloaded manufacturer information, returning data from that folder; network device 120 is loaded with the firmware image received from configuration device 130 and configured with the configuration rules and various policies prescribed by the customer for that particular network device; network device 120 is configured with the configuration rules and various policies prescribed by the customer for that particular network device), each platform interface module configured to interface with equipment from a different manufacturer of network equipment than the other platform interface modules (at least paragraph 45-46, 56-59; receiving device information from one or more different manufacturers, placed as entries into a folder; upon receiving device information from network devices to initiate provisioning that matches preloaded manufacturer information, returning data from that folder);
automatically generating platform-specific configuration commands using a provider database based at least in part on the unique device identifier of the controller, the platform-specific configuration commands generated by converting information from a configuration script in the provider database to the platform-specific configuration commands using the platform-specific module that is configured to interface with the platform of the controller (at least paragraph 50-58; “"Zero-Touch" Provisioning Schemes”; “configuration device 130 is adapted to provide image and configuration setting information to network device 120 based on storage location information provided from network device 120. Hence, network device 120 is appropriately configured according to the configuration settings prescribed by the customer”; “configuration device 130 may perform a validation check on the network device (e.g., determine that the MAC address of network device 120 is present on a white list supplied by the cloud-based service). Upon validation, configuration device 130 provides the configuration setting information to network device 120”; paragraph 45-46, 56-57, 59, 65; receiving device information from one or more different manufacturers, placed as entries into a folder; upon receiving device information from network devices to initiate provisioning that matches preloaded manufacturer information, returning data from that folder; network device 120 is loaded with the firmware image received from configuration device 130 and configured with the configuration rules and various policies prescribed by the customer for that particular network device; network device 120 is configured with the configuration rules and various policies prescribed by the customer for that particular network device); 
detecting, over the communications network, a network access point connected to the controller (at least paragraph 57, 72; network device 120 being a controller or switch may be provisioned in accordance with the first embodiment for zero-provisioning while other types of access points relying on controller connectivity may be provisioned in accordance with the second embodiment for zero-provisioning; network device 120 may forward image and configuration information to other downstream network devices if network device 120 is designated as the virtual control device for a cluster of subordinate network devices); 
selecting a platform-specific interface module from the plurality of platform interface modules that is configured to interface with a platform of the network access point (at least paragraph 45-46, 56-57, 59, 65; receiving device information from one or more different manufacturers, placed as entries into a folder; upon receiving device information from network devices to initiate provisioning that matches preloaded manufacturer information, returning data from that folder; network device 120 is loaded with the firmware image received from configuration device 130 and configured with the configuration rules and various policies prescribed by the customer for that particular network device; network device 120 is configured with the configuration rules and various policies prescribed by the customer for that particular network device); and 
automatically generating platform-specific configuration commands using a provider database based at least in part on the unique device identifier of the controller, the platform-specific configuration commands generated by converting information from a configuration script in the provider database to the platform-specific configuration commands using the platform-specific module that is configured to interface with the platform of the network access point (at least paragraph 50-58; “"Zero-Touch" Provisioning Schemes”; “configuration device 130 is adapted to provide image and configuration setting information to network device 120 based on storage location information provided from network device 120. Hence, network device 120 is appropriately configured according to the configuration settings prescribed by the customer”; “configuration device 130 may perform a validation check on the network device (e.g., determine that the MAC address of network device 120 is present on a white list supplied by the cloud-based service). Upon validation, configuration device 130 provides the configuration setting information to network device 120”; paragraph 45-46, 56-57, 59, 65; receiving device information from one or more different manufacturers, placed as entries into a folder; upon receiving device information from network devices to initiate provisioning that matches preloaded manufacturer information, returning data from that folder; network device 120 is loaded with the firmware image received from configuration device 130 and configured with the configuration rules and various policies prescribed by the customer for that particular network device; network device 120 is configured with the configuration rules and various policies prescribed by the customer for that particular network device)).
As per Claim 14. The method of claim 13 wherein the platform-specific interface module configured to interface with the platform of the controller is different from the platform-specific interface module configured to interface with the platform of the network access point (at least paragraph 72; controller or switch may be provisioned in accordance with the first embodiment for zero-provisioning while other types of access points relying on controller connectivity may be provisioned in accordance with the second embodiment for zero-provisioning).
As per Claim 15. The method of claim 13 further comprising identifying an associated network package order based at least in part on the unique device identifier of the controller (at least paragraph 51-54; a newly-ordered, network device 120 is added, possibly by customer (Corp Network), to a customer inventory accessible by a cloud-based service 110 (operation 300). The addition of newly-ordered network device 120 to the customer inventory is designed to associate that device with provisioning rules associated with a device group (e.g., IAP, certain family or model of controller or switch, etc.) into which network device 120 is assigned; device information may include (1) a Media Access Control (MAC) address for network device 120; (2) a serial number for network device 120; and/or (3) a device type or destination for network device 120).
As per Claim 16. The method of claim 13 wherein the unique device identifier of the controller is a media access control address (at least paragraph 52; device information may include (1) a Media Access Control (MAC) address for network device 120; (2) a serial number for network device 120; and/or (3) a device type or destination for network device 120).
As per Claim 19. The method of claim 13 further comprising detecting, over the communications network, a second network access point connected to the controller (at least Fig. 3; (3) subordinate devices/APs; paragraph 57, 72; network device 120 being a controller or switch may be provisioned in accordance with the first embodiment for zero-provisioning while other types of access points relying on controller connectivity may be provisioned in accordance with the second embodiment for zero-provisioning; network device 120 may forward image and configuration information to other downstream network devices if network device 120 is designated as the virtual control device for a cluster of subordinate network devices).
As per Claim 20. The method of claim 19 further comprising automatically generating second network access point configuration commands using the provider database based at least in part on a unique device identifier of the second network access point, the second network access point configuration commands generated by converting information from a configuration script in the provider database to the second network access point configuration commands using a platform-specific interface  module that is configured to interface with the platform of the second network access point, the platform-specific interface module configured to interface with the platform of the second network access point being different from the platform-specific interface module configured to interface with the platform of the first network access point (at least paragraph 50-58; “"Zero-Touch" Provisioning Schemes”; “configuration device 130 is adapted to provide image and configuration setting information to network device 120 based on storage location information provided from network device 120. Hence, network device 120 is appropriately configured according to the configuration settings prescribed by the customer”; “configuration device 130 may perform a validation check on the network device (e.g., determine that the MAC address of network device 120 is present on a white list supplied by the cloud-based service). Upon validation, configuration device 130 provides the configuration setting information to network device 120”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Dhulipala et al (hereinafter “Dhulipala”, 2017/0026335).
As per Claim 12. Gray fails to disclose wherein the communications network comprises a satellite communications system. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Dhulipala (at least paragraph 48). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Dhulipala’s satellite network with Gray as Dhulipala teaches such automatic provisioning of bulk access points being used with a plurality of different types of networks including third-party telecommunication lines, such as phone lines, broadcast coaxial cable, fiber optic cables, satellite communications, cellular communications, and the like, and it would be obvious that Dhulipala’s system could work with any type of network in a WAN as the WAN only relays the communications from two terrestrial networks on either end.
As per Claim 17. Gray fails to disclose transmitting a block of network addresses to the controller. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Dhulipala (at least paragraph 91-98, 158-160). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Dhulipala’s range of IP addresses with Gray, as Dhulipala teaches such automatic provisioning of bulk access points being used to automatically configure a group of devices and if the devices/APs are associated with a same group they are configured for a subnet of addresses and also configured with the address of the controller to be fully configured, Dhulipala teaching such addressing configuration is least likely to affect inter-operability with other network devices that are logically related.
As per Claim 18. The method of claim 17 wherein the controller is configured to assign a network address to the network access point from the transmitted block of network addresses (at least Dhulipala paragraph 158-160; each IP address designated for access points may be assigned to a different access point group. Alternatively or additionally, the controller 304 may be configured such that ranges of IP addresses are assigned to different groups. For example, the IP address range 172.168.24.25 through 172.168.56.250 may be assigned to the group “work_area” while the IP address range 1.1.24.25 through 1.1.25.250 may be assigned to the group “conference_rooms”).

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.
Applicant argues, in substance, that Gray does not teach “to use the appropriate platform interface module to generate platform-specific configuration commands based on the configuration script, and to transmit the generated configuration commands that automatically configure the controller based on the ordered network package, each platform interface module configured to interface with equipment from a different manufacturer of network equipment than the other platform interface modules.”
However, Gray teaches receiving device information from one or more different manufacturers, placed as entries into a folder; upon receiving device information from network devices to initiate provisioning that matches preloaded manufacturer information, returning data from that folder (at least paragraph 45-46, 57, 65). Gray teaches network device 120 is loaded with the firmware image received from configuration device 130 and configured with the configuration rules and various policies prescribed by the customer for that particular network device and that network device 120 is configured with the configuration rules and various policies prescribed by the customer for that particular network device.
According to the Examiner summary of the interview, further search and consideration were needed on whether Gray teaches generating as claimed based on the script. Gray teaches configuration rules and various policies prescribed by the customer for that particular network device are transmitted to the network device, such policies and rules and settings are customized/generated for each individual device and according to device type, manufacturer etc. Thus, the settings are not, for example, simply for any controller connecting sending generic controller settings. Rather, the settings given to a controller are manufacturer specific and device type specific for a controller, and even specific to the serial number itself. Thus, not all OEM X controllers receive one firmware and basic controller settings, a particular OEM X serial no XY controller connects and controller settings are received according to OEM X and policies and rule and settings for OEM X serial no XY are generated and prescribed accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443